     KAMER ZUCKER ABBOTT
 1   Gregory J. Kamer      #0270
 2   Edwin A. Keller, Jr. #6013
     Dare E. Heisterman #14060
 3   3000 West Charleston Boulevard, Suite 3
     Las Vegas, Nevada 89102-1990
 4   Tel: (702) 259-8640
     Fax: (702) 259-8646
 5   Email: gkamer@kzalaw.com
             ekeller@kzalaw.com
 6
             dheisterman@kzalaw.com
 7
     Attorneys for Respondent
 8   Bombard Mechanical, LLC

 9
                                                         UNITED STATES DISTRICT COURT
10                                                           DISTRICT OF NEVADA
11
     UNITED ASSOCIATION OF JOURNEYMEN )                                               Case No. 2:19-cv-00431-JAD-CWH
12   AND APPRENTICES OF THE PLUMBING & )
     PIPE FITTING INDUSTRY OF THE              )
13   UNITED STATES AND CANADA, LOCAL )                                                 STIPULATION AND REQUEST TO
     525, LAS VEGAS, NEVADA AFL-CIO,           )                                       EXTEND BRIEFING DEADLINES
14                                             )                                      ASSOCIATED WITH PETITIONER’S
                                  Petitioner,  )                                            MOTION TO COMPEL
15                                                                                            ARBITRATION
                                               )
16   vs.                                       )
                                                                                                  (First Request)
                                               )
17   BOMBARD MECHANICAL, LLC, a Nevada )
     Limited Liability Company, and DOES I-V,  )
18   ROES VI-X,                                )
                                               )
19
                                  Respondents. )
20   __________________________________ ____ )

21
22                 Pursuant to LR IA 6-1 and LR 7-1, the Parties, Petitioner, United Association of Journeymen

23   and Apprentices of the Plumbing & Pipe Fitting Industry of the United States and Canada, Local 525,

24   Las Vegas, Nevada AFL-CIO and Bombard Mechanical, LLC, by and through their respective counsel

25   of record, hereby stipulate and request that the Court extend the briefing deadlines associated with

26   Petitioner’s Motion to Compel (ECF No. 22), which was filed on July 16, 2019.

27
28                 In support of this Stipulation and Request, the Parties provide the following:
     KAMER ZUCKER ABBOTT                             Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                 Page 1 of 3
 1                 1.            Pursuant to its Order of May 21, 2019 (ECF No. 13), the Court set a deadline of July
 2                               20, 2019 for the Petitioner to file its Motion to Compel Arbitration.
 3                 2.            The Parties discussed the Court’s Order (ECF No. 13), Petitioner’s intention to file its
 4                               Motion to Compel Arbitration on or before July 20, 2019, and the briefing deadlines
 5                               associated with said Motion during their Rule 26(f) conference on June 6, 2019. See
 6                               Stipulated Joint Discovery Plan (ECF No. 19), at 3.
 7                 3.            Given the procedural and substantive issues involved in this matter, as well as counsels’
 8                               existing litigation and case commitments, Respondent estimated needing thirty (30)
 9                               days to respond to Petitioner’s Motion to Compel with the Petitioner requiring twenty-
10                               one (21) days to submit its reply. The need for said briefing schedule was set forth in
11
                                 the Parties’ Stipulated Joint Discovery Plan (ECF No. 19). See id. at 3.
12
                   4.            As Petitioner’s Motion to Compel Arbitration was filed on July 16, 2019 (ECF No.
13
                                 22), Respondent’s current deadline to respond is July 30, 2019.
14
                   5.            Pursuant to the briefing schedule agreed upon during the Rule 26(f) conference, the
15
                                 Parties seek an extension of Respondent’s current deadline to respond to the Motion
16
                                 to Compel Arbitration up to and including August 15, 2019.
17
                   6.            In turn, consistent with the briefing schedule agreed upon during the Rule 26(f)
18
                                 conference, the Parties seek an extension of the Petitioner’s deadline to submit a reply
19
                                 in support of its Motion to Compel Arbitration up to and including September 5, 2019.
20
                   7.            This is the first requested extension of the briefing deadlines associated with
21
                                 Petitioner’s Motion to Compel (ECF No. 22). No previous extensions of time have
22
                                 been granted.
23
                   8.            This request is brought in good faith and not sought for the purpose of delay or any
24
                                 other improper purpose.
25
     ///
26
     ///
27
28
     KAMER ZUCKER ABBOTT                             Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                          Page 2 of 3
 1                 WHEREFORE, for the reasons set forth above, the Parties respectfully request the Court: (1)
 2   extend the deadline for Respondent to respond to Petitioner’s Motion to Compel Arbitration (ECF
 3   No. 22) up to and including August 15, 2019; and (2) extend the deadline for Petitioner to submit a
 4   reply in support of its Motion to Compel Arbitration up to and including September 5, 2019.
 5                 DATED this 23rd day of July, 2019.
 6
 7   DOBBERSTEIN LAW GROUP
                                                                                           KAMER ZUCKER ABBOTT
 8
 9     By: /s/ Francis J. Morton
           Eric Dobberstein, Esq. #3712                                                    By: /s/ Edwin A. Keller, Jr.
10
           Rhonda Long, Esq.       #10921                                                      Gregory J. Kamer        #0270
11         Dobberstein Law Group                                                               Edwin A. Keller, Jr.    #6013
           9480 South Eastern Avenue, Suite 252                                                Jody M. Florence        #6645
12         Las Vegas, Nevada 89123                                                             Dare E. Heisterman       #14060
                                                                                               3000 West Charleston Boulevard, Suite 3
13              Francis J. Morton, Esq. #2380                                                  Las Vegas, Nevada 89102
14              760 North Lamb Boulevard                                                       Tel:       (702) 259-8640
                Las Vegas, Nevada 89110                                                        Fax:       (702) 259-8646
15
                Attorneys for Petitioner
16              United Association of Journeymen and                                           Attorneys for Respondent
                Apprentices of The Plumbing & Pipe Fitting                                     Bombard Mechanical, LLC
17              Industry of The United States and Canada,
                Local 525, Las Vegas, Nevada AFL-CIO
18
19
20
                                                                                      IT IS SO ORDERED:
21
22
                                                                                      _______________________________________
23                                                                                    UNITED STATES DISTRICT COURT JUDGE

24                                                                                             7/23/2019
                                                                                      DATED: _______________
25
26
27
28
     KAMER ZUCKER ABBOTT                             Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                        Page 3 of 3
